DETAILED ACTION
This office action is responsive to application 17/599,853 filed on January 10, 2022.  Claims 1-8 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on September 29, 2021 and November 14, 2022 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, starting at line 14 thereof, “wherein the light-shielding pixel region includes therein all of the first pixels in the imaging region that are connected to the first control line of the imaging region”.  Initially, line 8 of claim 1 previously recites “a plurality of light-shielding pixel regions”.  It is unclear which light shielding pixel region “the light-shielding pixel region” in line 14 is referring to.  Claim 1 is deemed indefinite for this reason.  Additionally, claim 1 at lines 8 and 9 defines the plurality of light-shielding pixel regions as having “a plurality of second pixels that include a second photoelectric conversion unit that is shielded from light”.  Further, lines 2 and 3 of claim 1 define the imaging region as having “a plurality of first pixels that include a first photoelectric conversion unit configured to receive light from an optical system”.  Since the light-shielding pixel regions are defined as having photoelectric conversion units shielded from light, and the imaging region is defined as having photoelectric conversion units configured to receive light from an optical system, it is unclear how the light-shielding pixel region can include “all of the first pixels in the imaging region” as recited in line 14.  Claim 1 is indefinite for this additional reason.
Claims 2-8 are indefinite as depending from or otherwise requiring all of the limitations of claim 1 and not remedying the deficiencies of claim 1.
For prior art purposes, and in the interest of compact prosecution, the Examiner will interpret lines 14 and 15 of claim 1 to read “wherein a first light-shielding pixel region of the plurality of light-shielding pixel regions corresponds to all of the first pixels in the imaging region that are connected to the first control line of the imaging region”. 
Further, claim 2 recites, starting at the top of page 3, “an optical black pixel region having the imaging regions numbering greater than or equal to the plurality of light-shielding pixel regions”.  As discussed above, lines 2 and 3 of claim 1 define the imaging region as having “a plurality of first pixels that include a first photoelectric conversion unit configured to receive light from an optical system”.  It is unclear how a region can be both optically black and also have imaging regions receiving light from an optical system as is required by the combination of claims 1 and 2.  Therefore, claim 2 is deemed indefinite for this additional reason, and claims 3-5 are further indefinite as depending from claim 2 and not remedying the deficiencies of claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shigiya et al. (US 2019/0191112).

	Consider claim 1, Shigiya et al. teaches:
	An image capture element (figure 12), comprising: 
	an imaging region (e.g. 14a) having a plurality of first pixels that include a first photoelectric conversion unit (PD) configured to receive light from an optical system and convert the light to an electric charge (see paragraphs 0051 and 0052, and the photodiode (PD) of figure 7, paragraph 0099) and a first circuit unit that is connected to the first photoelectric conversion unit (For instance, see the transistors (M1-M6) connected to the photodiode (PD) in figure 7, paragraphs 0098 and 0099.), the first pixels being arrayed in a first direction and a second direction that intersects with the first direction (i.e. in a “plurality of rows and a plurality of columns”, paragraph 0054); and a first control line that is connected to the plurality of first pixels (All of the pixels having a same drive condition, such as those in imaging region 14a, are connected to a common control line (OFD), paragraphs 0104 and 0111.), and to which a signal that controls the plurality of first pixels is outputted (i.e. to perform a global shutter operation, see paragraphs 0104, 0108 and 0111, figure 12); and 
	a plurality of light-shielding pixel regions (e.g. including regions 18a, 18b and a column OB region on the left side of the pixel unit (10), paragraphs 0056, 0053 and 0054, figure 12) having: a plurality of second pixels (e.g. in region 18a) that include a second photoelectric conversion unit (PD) that is shielded from light (“covered with a light-shielding film”, paragraphs 0051 and 0053) and a second circuit unit that is connected to the second photoelectric conversion unit (For instance, see the transistors (M1-M6) connected to the photodiode (PD) in figure 7, paragraphs 0098 and 0099.), the second pixels being arrayed in the first direction and the second direction (i.e. in a “plurality of rows and a plurality of columns”, paragraph 0054); and a second control line that is connected to the plurality of second pixels (All of the pixels having a same drive condition, such as those in light-shielding pixel region 18a, are connected to a common control line (OFD), paragraphs 0104 and 0111.), and to which a signal that controls the second pixels is outputted (i.e. to perform a global shutter operation, see paragraphs 0104, 0108 and 0111, figure 12), 
	wherein a first light-shielding pixel region (e.g. 18a) of the plurality of light-shielding pixel regions corresponds to all of the first pixels in the imaging region (14a) that are connected to the first control line (OFD) of the imaging region (i.e. due to the first light-shielding pixel region (18a) and the imaging region (14a) having a same drive condition, paragraphs 0104, see figure 12, paragraphs 0140, 0059 and 0060), and is arranged outside of a closed region specified such that an outer edge thereof is a minimum length (For instance, the first light-shielding pixel region (18a) is arranged outside of the closed region 14a in figure 12, and the outer edge of the first light-shielding pixel region (18a) has a minimum length as shown in figure 12.).

	Consider claim 2, and as applied to claim 1 above, Shigiya et al. teaches:
	an imaging pixel region having a plurality of the imaging regions (e.g., 14a, 14b, see figure 12), in which a control condition is set to each of the plurality of imaging regions (An exposure time (i.e. a control condition) is set independently for each imaging region (14a, 14b), paragraphs 0059 and 0140, figure 12.), and in which two or more types of control conditions are set for the plurality of imaging regions (For instance, a global shutter control condition and a row-by-row sequential readout control condition are set as shown in figure 12, paragraphs 0040, 0119 and 0120.); and an optical black pixel region (16, figure 10) having the imaging regions numbering greater than or equal to the plurality of light-shielding pixel regions (e.g. including regions 18a, 18b and a column OB region on the left side of the pixel unit (10), paragraphs 0056, 0053 and 0054, figure 12), in which a same control condition as a reference origin imaging region is set to each of the plurality of light-shielding pixel regions (For instance, see “exposure time 1” and “exposure time 2” in figure 12.), and in which two or more types of control conditions are set for the plurality of light-shielding pixel regions (For instance, a global shutter control condition and a row-by-row sequential readout control condition are set as shown in figure 12, paragraphs 0040, 0119 and 0120.).

	Consider claim 3, and as applied to claim 2 above, Shigiya et al. teaches: 
	the reference origin imaging region (e.g. 14a) and a reference destination light-shielding pixel region (e.g. 18a) that is referred to by the reference origin imaging region (14a) are arrayed in a prescribed direction (see figure 12).

	Consider claim 4, and as applied to claim 3 above, Shigiya et al. teaches:
	the prescribed direction is a read direction of an output signal from a pixel group constituting the reference origin imaging region (14a) and the reference destination light-shielding pixel region (18a, i.e. a vertical direction in figure 12).

	Consider claim 5, and as applied to claim 3 above, Shigiya et al. teaches:
	the prescribed direction is a direction orthogonal to a read direction of an output signal from a pixel group constituting the reference origin imaging region and the reference destination light-shielding pixel region (For instance, a column OB region on the left side of the pixel unit (10) and the origin imaging region 14a are arranged orthogonally to the vertical direction in which the readout scan is performed, paragraphs 0056, 0053 and 0054, figure 12.).

	Consider claim 8, Shigiya et al. teaches:
	An imaging device (figure 16), comprising: 
	the image capture element according to claim 1 (imaging device, 201, paragraph 0166, see claim 1 rationale); and 
	a signal processing unit (signal processing unit, 208) configured to perform black level correction on output from the imaging region on the basis of output from the light-shielding pixel region (“The offset correction process to subtract output values of the pixels P arranged in the reference region 18 from output values of the pixels P arranged in the imaging region 14 may be performed in the signal processing unit 208.” Paragraph 0166).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shigiya et al. (US 2019/0191112) in view of Joboji et al. (US 8,854,507).

	Consider claim 6, and as applied to claim 1 above, Shigiya et al. teaches:
	the light-shielding pixel region has a first optical black pixel group, each pixel of which has a photoelectric conversion element (i.e. a photoelectric conversion element on which a light-shielding film is arranged, see paragraph 0051).
	Shigiya et al. does not explicitly teach that the light-shielding pixel region has a second optical black pixel group, each pixel of which does not have the photoelectric conversion element.
	Joboji et al. similarly teaches an image capture unit (figure 1) comprising an imaging region (P(x,y)) and a first optical black pixel group (Pob(x,y)) wherein each pixel includes a photodiode (PD(x,y), see column 5, lines 30-42, figure 2).
	However, Joboji et al. additionally teaches a second optical black pixel group (Pog(x,y), figure 1), each pixel of which does not have the photoelectric conversion element (see column 5, lines 43-50, column 7, lines 10-28, figure 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the light-shielding pixel region taught by Shigiya et al. include a second optical black pixel group, each pixel of which does not have the photoelectric conversion element as taught by Joboji et al. for the benefit of making it possible to correct for both an offset variation and a gain variation of output signals of the imaging area of the solid-state imaging device in real time (Joboji et al., column 4, lines 33-35).

	Consider claim 7, and as applied to claim 6 above, Shigiya et al. teaches:
	among a first light-shielding pixel region (18a) and a second light-shielding pixel region (18b) that are adjacent to each other (see figure 12), a first partial region where the first light-shielding pixel region (18a) and the second light-shielding pixel region (18b) are adjacent to each other is either one of the first optical black pixel group (see figure 12), and among the first light-shielding pixel region (18a) and the second light-shielding pixel region (18b), a second partial region other than the first partial region is another of the first light-shielding pixel region and the second light-shielding pixel region (Both light-shielding pixels regions (18a and 18b) include a “plurality of rows and a plurality of columns”, paragraph 0054.  As such, light-shielding pixel regions (18a, 18b) each contain partial regions including at least one column that are adjacent each other due to the light-shielding pixel regions (18a, 18b) being adjacent to each other as show in figure 12.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kosover et al. (US 7,907,190) teaches a pixel array with different readout regions and dummy pixel regions as shown in figures 6A-6C.
Uchida (US 2018/0024313) teaches an imaging device (figure 8) including different imaging regions (i.e. “c” and “i” regions in imaging area 803) each associated with multiple optical black regions (i.e. “c” and “i” regions in optically black regions 801 and 802).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696